Exhibit 10.1

 

 

 

SALE SUPPLEMENT

dated as of March 13, 2013

between

OCWEN LOAN SERVICING, LLC, as Seller,

HLSS HOLDINGS, LLC, as Purchaser

and

HOME LOAN SERVICING SOLUTIONS, LTD., as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1 DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE
AGREEMENT      1   

1.1 Definitions

     1   

1.2 Reference to the Master Servicing Rights Purchase Agreement

     7    ARTICLE 2 PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS;
ASSUMED LIABILITIES      7   

2.1 Assignment and Conveyance of Rights to MSRs

     7   

2.2 Automatic Assignment and Conveyance of Servicing Rights

     8   

2.3 MSR Purchase Price

     8   

2.4 Assumed Liabilities and Excluded Liabilities

     8   

2.5 Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts

     10   

2.6 Payment of Estimated Purchase Price

     10    ARTICLE 3 PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES      10
  

3.1 Assignment and Conveyance of Servicing Advance Receivables

     10   

3.2 Servicing Advance Receivables Purchase Price

     11   

3.3 Servicing Advances

     11   

3.4 Reimbursement of Servicing Advances

     12   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER

     12   

4.1 General Representations

     12   

4.2 Title to Transferred Assets

     12   

4.3 Right to receive Servicing Fees

     12   

4.4 Servicing Agreements and Underlying Documents

     12   

4.5 Mortgage Pool Information, Related Matters

     12   

4.6 Enforceability of Servicing Agreements

     13   

4.7 Compliance With Servicing Agreements

     13   

4.8 No Recourse

     14   

4.9 The Mortgage Loans

     14   

4.10 Servicing Advance Receivables

     16   

4.11 Servicing Agreement Consents and Other Third Party Approvals

     16   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

4.12 Servicing Advance Financing Agreements

     17   

4.13 Anti-Money Laundering Laws

     17   

4.14 Servicer Ratings

     17   

4.15 Eligible Servicer

     17   

4.16 HAMP

     17    ARTICLE 5 CONDITIONS PRECEDENT      17   

5.1 Conditions to the Purchase of the Rights to MSRs and the Advance SPEs

     17   

ARTICLE 6 SERVICING MATTERS

     18   

6.1 Seller as Servicer

     18   

6.2 Servicing

     18   

6.3 Collections from Obligors and Remittances

     18   

6.4 Servicing Practices

     19   

6.5 Servicing Reports

     19   

6.6 Escrow Accounts

     19   

6.7 Notices and Financial Information

     19   

6.8 Defaults under Deferred Servicing Agreements

     19   

6.9 Continuity of Business

     20   

6.10 Optional Termination or Clean Up Calls

     20   

6.11 Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights

     20   

6.12 Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing
Rights

     20   

6.13 Termination Event

     21   

6.14 Servicing Transfer

     21   

6.15 Incorporation of Provisions from Subservicing Agreement

     21   

ARTICLE 7 SELLER SERVICING FEES; COSTS AND EXPENSES

     21   

7.1 Seller Monthly Servicing Fee

     21   

7.2 Performance Fee

     21   

7.3 Costs and Expenses

     22   

7.4 Ancillary Income

     22   

7.5 Calculation and Payment

     22   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

7.6 No Offset

     23   

7.7 Servicing Fee Reset Date

     23    ARTICLE 8 INDEMNIFICATION      23   

8.1 Seller Indemnification of Purchasers

     23   

8.2 Purchasers Indemnification of Seller

     23   

8.3 Indemnification Procedures

     24   

8.4 Tax Treatment

     25   

8.5 Survival

     25   

8.6 Additional Indemnification

     25   

8.7 Specific Performance

     25    ARTICLE 9 GRANT OF SECURITY INTEREST      26   

9.1 Granting Clause

     26    ARTICLE 10 MISCELLANEOUS PROVISIONS      27   

10.1 Further Assurances

     27   

10.2 Compliance with Applicable Laws; Licenses

     27   

10.3 Merger, Consolidation, Etc.

     27   

10.4 Annual Officer’s Certificate

     27   

10.5 Accounting Treatment

     28   

10.6 Incorporation

     28   

 

Exhibit A    Form of Monthly Remittance Report Schedule I    Servicing
Agreements Schedule II    Underlying Documents Schedule III    Retained
Servicing Fee Percentage Schedule IV    Target Ratio Schedule V    Valuation
Percentage Schedule VI    Amortization Percentage

 

-iii-



--------------------------------------------------------------------------------

SALE SUPPLEMENT

This Sale Supplement, dated as of March 13, 2013 (this “Sale Supplement”), is
between Ocwen Loan Servicing, LLC, a Delaware limited liability company
(“Seller”), HLSS Holdings, LLC, a Delaware limited liability company
(“Holdings”) and Home Loan Servicing Solutions, Ltd. (“HLSS” and, together with
Holdings, the “Purchasers”):

WITNESSETH:

WHEREAS, Seller and Purchasers are parties to that certain Master Servicing
Rights Purchase Agreement, dated as of February 10, 2012 (as amended,
supplemented and modified from time to time), and that certain Master Servicing
Rights Purchase Agreement, dated as of October 1, 2012 (as amended, supplemented
and modified from time to time, the “Agreement”), in each case with respect to
the sale by Seller and the purchase by Purchasers of the Servicing Rights and
other assets; and

WHEREAS, Seller and Purchasers desire to enter into the transactions described
in the Agreement as supplemented by this Sale Supplement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS; REFERENCE TO MASTER SERVICING RIGHTS PURCHASE AGREEMENT

1.1 Definitions. (a) For purposes of this Sale Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below:

“Additional Servicing Advance Receivable”: As defined in Section 3.1.

“Advance SPEs”: Each of HLSS Servicer Advance Facility Transferor, LLC, a
Delaware limited liability company, and HLSS Servicer Advance Receivables Trust,
a Delaware statutory trust.

“Amortization Percentage”: For each calendar month following the Closing Date,
the percentage set forth on Schedule VI to this Sale Supplement for such
calendar month.

“Assumed Liabilities”: As defined in Section 2.4.

“Book Value” means, with respect to the Rights to MSRs related to any Deferred
Servicing Agreement, as of a specified date, an amount equal to the amortized
book value of such Rights to MSRs on HLSS’s financial statements as of such
date.

 

-1-



--------------------------------------------------------------------------------

“Closing Date”: March 13, 2013; provided that, with respect to Section 5.3 of
the Agreement, the Closing Date shall be the related Servicing Transfer Date.

“Closing Statement”: The statement delivered by Seller to Purchasers on the
Closing Statement Delivery Date setting forth the good faith calculation of the
Estimated Purchase Price.

“Closing Statement Delivery Date”: The Closing Date, unless otherwise agreed by
Seller and Purchasers.

“Consent Period”: For each Deferred Servicing Agreement and each related
Deferred Servicing Right, the period, if any, from and including the Closing
Date to and including the related Servicing Transfer Date.

“Cut-off Date”: March 12, 2013, or such other date as is agreed by Seller and
Purchasers.

“Deferred Mortgage Loan”: A mortgage loan subject to a Deferred Servicing
Agreement.

“Deferred Servicing Agreement”: As of any date of determination, each Servicing
Agreement that is not a Transferred Servicing Agreement on such date. For
avoidance of doubt, on the Closing Date each Servicing Agreement is a Deferred
Servicing Agreement.

“Deferred Servicing Right”: As of any date of determination, each Servicing
Right arising under a Servicing Agreement that is a Deferred Servicing Agreement
on such date.

“Excess Servicing Advances”: For any calendar month, the amount, if any, by
which the outstanding Servicer Advances with respect to the Servicing Agreements
as of the last day of such calendar month exceeds an amount equal to (a) the
Target Ratio for such calendar month multiplied by (b) the unpaid principal
balance of the Mortgage Loans subject to the Servicing Agreements as of the last
day of such calendar month.

“Excess Servicing Fees”: For any calendar month, an amount equal to the product
of (i) 15.0 annualized basis points and (ii) the aggregate unpaid principal
balance of the Mortgage Loans underlying the Rights to MSRs as of the close of
business on the last Business Day of the prior calendar month.

“Excluded Liabilities”: As defined in Section 2.4(c).

“Fannie Mae”: As defined in the Subservicing Agreement.

“Indemnified Person”: A Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Person”: The Seller pursuant to Section 8.1 or the Purchasers
pursuant to Section 8.2, as the case may be.

“Initial Servicing Advance Receivable”: As defined in Section 3.1.

 

-2-



--------------------------------------------------------------------------------

“Investor”: With respect to any Securitization Transaction, any holder or other
beneficial owner of any securities issued by the related Trust.

“Liability”: As defined in Section 8.1.

“Monthly Remittance Report”: With respect to each Deferred Servicing Agreement,
a report substantially in the form attached as Exhibit A to this Sale Supplement
or in such other form as may be agreed to by Seller and Purchasers from time to
time.

“Monthly Servicing Fee”: For each calendar month, the Base Subservicing Fee (as
defined in the Subservicing Supplement) for such calendar month together with
the Seller Monthly Servicing Fee for such calendar month.

“Monthly Servicing Oversight Report”: A report with respect to all of the
Deferred Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Seller and Purchasers from time to time.

“MSR Purchase Price”: For each Servicing Agreement, an amount equal to the
product of (i) the Valuation Percentage for such Servicing Agreement and
(ii) the aggregate unpaid principal balance of the Mortgage Loans subject to
such Servicing Agreement as of the Closing Date.

“P&I Advance”: As defined in the Subservicing Agreement.

“Performance Fee”: As defined in Section 7.2.

“Purchaser Indemnified Party”: As defined in Section 8.2.

“Purchase Price”: The sum of (a) the aggregate MSR Purchase Price for all of the
Servicing Agreements and (b) the aggregate Servicing Advance Receivables
Purchase Price for any Initial Servicing Advance Receivables.

“Retained Servicing Fee”: For any calendar month, an amount equal to the sum of
(a) the product of the Retained Servicing Fee Percentage for such calendar month
and the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements and the Transferred Servicing Agreements during
such calendar month and (b) the Retained Servicing Fee Shortfall, if any, for
the immediately prior calendar month.

“Retained Servicing Fee Percentage”: For any calendar month, the percentage set
forth on Schedule III to this Sale Supplement.

“Retained Servicing Fee Shortfall”: For any calendar month, beginning in March
2013, an amount equal to the excess, if any, of (a) the Retained Servicing Fee
for such calendar month over (b) the excess, if any, of (x) the aggregate
Servicing Advance Receivables Fees actually received by Holdings with respect to
the Deferred Servicing Agreements and pursuant to the Transferred Servicing
Agreements during such calendar month (whether directly pursuant to such
Transferred Servicing Agreements or pursuant to this Sale Supplement) over
(y) the Monthly Servicing Fee for such calendar month.

 

-3-



--------------------------------------------------------------------------------

“Rights to MSRs”: For each Servicing Agreement, each of the following assets:

(a) all Servicing Fees payable to Seller as of or after the Closing Date under
such Servicing Agreement and the right to receive all Servicing Fees accruing
and payable as of or after the Closing Date under such Servicing Agreement;

(b) the right to purchase the Servicing Rights pursuant to Section 2.2 of this
Sale Supplement; and

(c) any proceeds of any of the foregoing.

“Sale Date”: For each Servicing Advance Receivable, the date on which such
Servicing Advance Receivable is transferred to Holdings pursuant to Section 3.1.

“Seller Indemnified Party”: As defined in Section 8.1.

“Seller Monthly Servicing Fee”: As defined in Section 7.1.

“Servicing Advance Financing Agreements”: Each of that certain Second Amended
and Restated Indenture, dated as of September 13, 2012, among HLSS Servicer
Advance Receivables Trust, as issuer, Deutsche Bank National Trust Company, as
indenture trustee, calculation agent, paying agent and securities intermediary,
Holdings, as administrator and servicer, Seller, as servicer and as a
subservicer, and Barclays Bank plc and Wells Fargo Securities, LLC, as
administrative agents, and each other “Transaction Document” as such term is
defined therein, in each case as the same may be amended from time to time.

“Servicing Advance Payment Date”: (a) For any Initial Servicing Advance
Receivable, the Closing Date and (b) for any Additional Servicing Advance
Receivable, the Funding Date (as defined in the Servicing Advance Financing
Agreement) for such Additional Servicing Advance Receivable.

“Servicing Advance Receivable”: For each Servicer Advance, the right to receive
reimbursement for such Servicer Advance under the Servicing Agreement pursuant
to which such Servicer Advance was made.

“Servicing Advance Receivables Fees”: For any calendar month, an amount equal to
the excess of the aggregate amount of Servicing Fees paid to Seller for such
calendar month under each Servicing Agreement over the Excess Servicing Fees for
such calendar month.

“Servicing Advance Receivable Purchase Price”: With respect to each Servicing
Advance Payment Date, for each Servicing Advance Receivable, the outstanding
amount that is reimbursable under the related Servicing Agreement with respect
to such Servicing Advance Receivable as of such Servicing Advance Payment Date.

 

-4-



--------------------------------------------------------------------------------

“Servicing Agreement”: Each of the servicing agreements described on Schedule I
and each of the Underlying Documents described on Schedule II governing the
rights, duties and obligations of Seller as servicer under such agreements.

“Servicing Fee Reset Date”: The date which is six (6) years after the Closing
Date.

“Servicing Rights Assets”: As defined in Section 2.2.

“Servicing Transfer Date”: With respect to each Servicing Agreement, the date on
which all of the Third Party Consents related to such Servicing Agreement
necessary to transfer the related Servicing Rights to Purchasers are received or
such later date mutually agreed to by Seller and Purchasers.

“Special Damages”: As defined in Section 8.3(d).

“Subservicing Agreement”: That certain Master Subservicing Agreement, dated as
of October 1, 2012, between the Seller, as subservicer, and Holdings, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Subservicing Supplement”: That certain Subservicing Supplement, dated as of
March 13, 2013, between the Seller, as subservicer, and Holdings, as servicer,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Summary Schedule”: As defined in Section 4.5(a).

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule IV with respect to such month.

“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) Seller fails to remit any payment required to be made under the terms of
this Sale Supplement (to the extent not resulting solely from Holdings failing
to purchase a Servicing Advance Receivable required to be purchased by Holdings
under this Sale Supplement), which continues unremedied for a period of one
(1) Business Day after the date on which written notice of such failure shall
have been given by Holdings to Seller;

(b) Seller fails to deliver any required information or report that is complete
in all material respects as required pursuant to this Sale Supplement in the
manner and time frame set forth herein, which failure continues unremedied for a
period of two (2) Business Days after the date on which written notice of such
failure shall have been given to Seller by Holdings;

 

-5-



--------------------------------------------------------------------------------

(c) Seller fails to observe or perform in any material respect any other
covenant or agreement of Seller set forth in the Agreement or this Sale
Supplement, which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure shall have been given to
Seller by Holdings; provided however, in the event that any such default is
incurable by its own terms, a Termination Event shall be deemed to occur
immediately hereunder without regard to the thirty (30) day cure period set
forth above;

(d) a material breach by Seller of any representation and warranty made by it in
the Agreement or this Sale Supplement, which breach continues unremedied for a
period of thirty (30) days after the date on which written notice of such
failure shall have been given to Seller by Holdings; provided, however, in the
event that any such default is incurable by its own terms, a Termination Event
shall be deemed to occur immediately hereunder without regard to the thirty
(30) day cure period set forth above;

(e) Seller fails to maintain residential primary servicer ratings for subprime
loans of at least “Average” by Standard & Poor’s Rating Services, a division of
Standards & Poor’s Financial Services LLC (or its successor in interest), “SQ3”
by Moody’s Investors Service, Inc. (or its successor in interest) and “RPS4+”
and “RSS4+” by Fitch Ratings (or its successor in interest);

(f) Seller ceases to be a Fannie Mae, Freddie Mac or FHA approved servicer;

(g) the occurrence of a Material Adverse Event;

(h) any of the conditions specified in the applicable “Servicer Default”,
“Servicer Event of Default,” “Event of Default,” “Servicing Default” or
“Servicer Event of Termination” or similar sections of any Deferred Servicing
Agreement or any related Underlying Document shall have occurred with respect to
Seller for any reason not caused by Purchasers (other than as a result of any
delinquency or loss trigger which was already triggered as of the Closing Date
with respect to such Deferred Servicing Agreement); provided that Seller shall
be entitled to any applicable cure period set forth in such Deferred Servicing
Agreement or Underlying Document;

(i) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Seller and such decree or order shall
have remained in force undischarged or unstayed for a period of thirty
(30) days;

(j) Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to Seller or of or
relating to all or substantially all of its property; or

(k) Seller shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.

“Third-Party Claim”: As defined in Section 8.3(b).

 

-6-



--------------------------------------------------------------------------------

“Transferred Assets”: The Rights to MSRs and the Transferred Servicing Rights.

“Transferred Receivables Assets”: As defined in Section 3.1.

“Transferred Servicing Agreement”: As of any date of determination, a Servicing
Agreement with respect to which the related Servicing Rights have been
transferred to Purchasers pursuant to Section 2.2 of this Sale Supplement or to
its designee in accordance with the terms of this Sale Supplement on or prior to
such date. For the avoidance of doubt, on the Closing Date no Servicing
Agreement is a Transferred Servicing Agreement.

“Transferred Servicing Rights”: As of any date of determination, any Servicing
Rights that have been transferred to HLSS pursuant to Section 2.2 of this Sale
Supplement on or prior to such date.

“UCC”: As defined in Section 3.1.

“Valuation Percentage”: For each Servicing Agreement, the valuation percentage
for such Servicing Agreement as set forth in Schedule V hereto.

(b) Any capitalized term used but not defined in this Sale Supplement shall have
the meaning assigned to such term in the Agreement.

1.2 Reference to the Master Servicing Rights Purchase Agreement. Each of Seller
and Purchasers agrees that (a) this Sale Supplement is a “Sale Supplement”
executed pursuant to Section 2.1 of the Agreement, (b) the terms of this Sale
Supplement are hereby incorporated into the Agreement with respect to the
Servicing Agreements and the related Mortgage Loans to the extent set forth
therein and herein, and (c) the terms of this Sale Supplement apply to the
Servicing Agreements specified herein and not to any other “Servicing Agreement”
as that term is used in the Agreement. In the event of any conflict between the
provisions of this Sale Supplement and the Agreement, the terms of this Sale
Supplement shall prevail.

ARTICLE 2

PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; ASSUMED LIABILITIES

2.1 Assignment and Conveyance of Rights to MSRs.

(a) As of the Closing Date, subject to the terms and conditions set forth in the
Agreement and this Sale Supplement, Seller does hereby sell, convey, assign and
transfer, in each case, without recourse except as provided herein, free and
clear of any Liens, (i) to HLSS all of its right, title and interest in and to
all of the Excess Servicing Fees for each of the Servicing Agreements, and
(ii) to Holdings, any and all other right, title and interest in and to all of
the Rights to MSRs for each of the Servicing Agreements.

 

-7-



--------------------------------------------------------------------------------

(b) On and after the Closing Date, Holdings shall be obligated to maintain a
complete and accurate list of Servicing Agreements that are Deferred Servicing
Agreements and Transferred Servicing Agreements, as the same shall be amended
and modified from time to time in connection with Deferred Servicing Agreements
becoming Transferred Servicing Agreements as contemplated by the terms and
provisions of this Sale Supplement. The list of Deferred Servicing Agreements
and Transferred Servicing Agreements maintained by Purchasers under this
Section 2.1(b) shall be (x) available for inspection by Seller at any time
during normal business hours and (y) presumed to be accurate absent manifest
error on the part of Purchaser.

2.2 Automatic Assignment and Conveyance of Servicing Rights. As of the Servicing
Transfer Date with respect to each Servicing Agreement, Seller does hereby sell,
convey, assign and transfer to Holdings, without recourse except as provided
herein, free and clear of any Liens, without further action by any Person, all
of its right, title and interest in and to the following assets (the “Servicing
Rights Assets”):

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to such Servicing Agreement, in each case together with all
related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing, other than the Excess
Servicing Fees previously conveyed to HLSS pursuant to Section 2.1;

(b) all Ancillary Income and Prepayment Interest Excess received as of or after
the related Servicing Transfer Date under such Servicing Agreements and any
rights to exercise any optional termination or clean-up call provisions under
such Servicing Agreements;

(c) all Custodial Accounts and Escrow Accounts related to such Servicing
Agreement and amounts on deposit therein;

(d) all files and records in Seller’s possession or control, including the
related Database, relating to the Servicing Rights Assets specified in clauses
(a), (b) and (c);

(e) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to such Servicing Rights Assets and/or the Assumed Liabilities; and

(f) any proceeds of any of the foregoing.

2.3 MSR Purchase Price. Subject to the conditions set forth in this Sale
Supplement and the Agreement, as consideration for the purchase of the Rights to
MSRs and the Servicing Rights Assets, HLSS shall pay the portion of the MSR
Purchase Price attributable to the value of the Excess Servicing Fees for each
Servicing Agreement, and Holdings shall pay the portion of the MSR Purchase
Price attributable to the value of the remainder of the Rights to MSRs and the
Servicing Rights Assets, in each case for each Servicing Agreement, to Seller.

2.4 Assumed Liabilities and Excluded Liabilities.

(a) Upon the terms and subject to the conditions set forth herein and in the
Agreement, Holdings shall assume, (i) prior to the Servicer Transfer Date for
each Servicing Agreement, and solely as between Holdings and Seller, all of the
duties, obligations and

 

-8-



--------------------------------------------------------------------------------

liabilities of Seller (other than the Excluded Liabilities), as servicer but
subject to such Servicing Agreements, and provided that Seller will continue to
act as the servicer as set forth herein and in no event shall Holdings be a
subservicer, subcontractor or servicer within the meaning of a Servicing
Agreement prior to the related Servicing Transfer Date and (ii) as of or after
the Servicing Transfer Date for each Servicing Agreement, all of the duties,
obligations, and liabilities of Seller (other than the Excluded Liabilities) as
servicer accrued and pertaining solely to the period from and after such
Servicing Transfer Date relating to the Servicing Rights that are subject to
such Servicing Agreement (the “Assumed Liabilities”).

(b) Holdings hereby agrees to act as servicer under each Servicing Agreement
following the related Servicing Transfer Date and assumes responsibility for the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the servicer under the applicable Servicing Agreement,
including the obligation to service each Mortgage Loan in accordance with the
terms of the related Servicing Agreement and to pay any Excess Servicing Fees to
HLSS on and after such Servicing Transfer Date; provided, however, that the
parties hereto acknowledge and agree that neither Purchaser nor any successor
servicer assumes any liabilities of Seller, or any obligations of Seller
relating to any period of time prior to the applicable Servicing Transfer Date.
Seller hereby acknowledges that neither this Sale Supplement nor the Agreement
limits or otherwise releases it from its liabilities for its acts or omissions
as the servicer under the Servicing Agreements prior to the related Servicing
Transfer Date. Holdings hereby acknowledges that Seller shall have no further
obligation as servicer under any of the Servicing Agreements on and after the
related Servicing Transfer Date, except to the extent set forth in this Sale
Supplement, the Agreement, the Subservicing Agreement and the Subservicing
Supplement.

(c) Notwithstanding anything to the contrary contained herein, Purchasers do not
assume any duties, obligations or liabilities of any kind, whether known,
unknown, contingent or otherwise, (i) not relating to the Transferred Servicing
Rights or the Assumed Liabilities, (ii) attributable to any acts or omissions to
act taken or omitted to be taken by Seller (or any of its Affiliates, agents,
contractors or representatives, including, without limitation, any subservicer
of the Mortgage Loans) prior to the applicable Servicing Transfer Date,
(iii) attributable to any actions, causes of action, claims, suits or
proceedings or violations of law or regulation attributable to any acts or
omissions to act taken or omitted to be taken by Seller (or any of its
Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date or (iv) relating to any representation and warranty made
by Seller or any of its Affiliates with respect to the related Mortgage Loans or
the Transferred Assets (the “Excluded Liabilities”). Without limiting the
generality of the foregoing, it is not the intention that the assumption by
Purchasers of the Assumed Liabilities shall in any way enlarge the rights of any
third parties relating thereto. Nothing contained in the Agreement or this Sale
Supplement shall prevent any party hereto from contesting matters relating to
the Assumed Liabilities with any third party obligee.

(d) From and after the related Servicing Transfer Date, except as otherwise
provided for in Section 8.3 of this Sale Supplement, (i) Holdings shall have
complete control over the payment, settlement or other disposition of the
Assumed Liabilities and the right to commence, control and conduct all
negotiations and proceedings with respect thereto, subject to the terms of the
related Servicing Agreements and (ii) Seller shall have complete control over
the payment,

 

-9-



--------------------------------------------------------------------------------

settlement or other disposition of the Excluded Liabilities and the right to
commence, control and conduct all negotiations and proceedings with respect
thereto. Except as otherwise provided in this Sale Supplement, (i) Seller shall
promptly notify Holdings of any claim made against Seller with respect to the
Assumed Liabilities or the Transferred Assets and shall not voluntarily make any
payment of, settle or offer to settle, or consent or compromise or admit
liability with respect to, any Assumed Liabilities or Transferred Assets without
the prior written consent of Holdings and (ii) Holdings shall promptly notify
Seller of any claim made against Purchasers with respect to the Excluded
Liabilities and shall not voluntarily make any payment of, settle or offer to
settle, or consent or compromise or admit liability with respect to, any
Excluded Liabilities without the prior written consent of Seller.

2.5 Remittance of Excess Servicing Fees, Servicing Advance Receivables Fees and
Related Amounts. Seller shall, to the extent permitted under any Deferred
Servicing Agreement cause (i) any Excess Servicing Fees to be deposited directly
into HLSS’s account in accordance with HLSS’s written directions and (ii) any
Servicing Advance Receivables Fees to be deposited directly into Holdings’
account in accordance with Holdings’ written directions. In any case, Seller
shall within one (1) Business Day of the receipt thereof, remit to the related
Purchaser any such amounts that are received by Seller under any Deferred
Servicing Agreement after the Closing Date. Any such amounts shall be remitted
in accordance with such Purchaser’s written directions.

2.6 Payment of Estimated Purchase Price. Subject to the conditions set forth in
this Sale Supplement and the Agreement, HLSS and Holdings shall pay the
Estimated Purchase Price to Seller at the Closing. The Estimated Purchase Price
shall be reconciled to the final Purchase Price in accordance with Section 2.5
of the Agreement.

ARTICLE 3

PURCHASE AND SALE OF SERVICING ADVANCE RECEIVABLES

3.1 Assignment and Conveyance of Servicing Advance Receivables. Commencing on
the Closing Date, and continuing until the close of business on the earlier of
the related Servicing Transfer Date or date of Seller’s termination as servicer
pursuant to such Servicing Agreement, subject to the terms and conditions set
forth in the Agreement and this Sale Supplement, Seller hereby sells, conveys,
assigns and transfers to Holdings, and Holdings acquires from Seller, without
recourse except as provided herein, free and clear of any Liens, all of Seller’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under each Servicing Advance Receivable (i) in existence on the Closing Date
that arose under the Servicing Agreements and is owned by Seller as of the
Closing Date, if any (the “Initial Servicing Advance Receivables”), (ii) in
existence on any Business Day on or after the Closing Date that arises under any
Servicing Agreement prior to the earlier of the related Servicing Transfer Date
or date of Seller’s termination as servicer pursuant to such Servicing Agreement
(“Additional Servicing Advance Receivables”), and (iii) in the case of both
Initial Servicing Advance Receivables and Additional Servicing Advance
Receivables, all monies due or to become due and all amounts received or
receivable with respect thereto and all proceeds (including “proceeds” as
defined in the Uniform Commercial Code in effect in all applicable jurisdictions
(the “UCC”)), together with all rights of Seller to enforce such Initial
Servicing

 

-10-



--------------------------------------------------------------------------------

Advance Receivables and Additional Servicing Advance Receivables (collectively,
the “Transferred Receivables Assets”). Until the related Servicing Transfer
Date, Seller shall, automatically and without any further action on its part,
sell, assign, transfer and convey to Holdings, on each Business Day, each
Additional Servicing Advance Receivable not previously transferred to Holdings
and Holdings shall purchase each such Additional Servicing Advance Receivable.
The parties acknowledge and agree that so long as the Servicing Advance
Receivables with respect to a Servicing Agreement are being sold by Holdings to
the Advance SPEs pursuant to the Servicing Advance Financing Agreements, the
sale of such Servicing Advance Receivables by Seller to Holdings shall be made
pursuant to and in accordance with the provisions of the Servicing Advance
Financing Agreements, and Seller covenants and agrees to comply with the
provisions of such Servicing Advance Financing Agreements with respect to such
Servicing Advance Receivables.

3.2 Servicing Advance Receivables Purchase Price. In consideration of the sale,
assignment, transfer and conveyance to Holdings of the Servicing Advance
Receivables and related Transferred Receivables Assets, on the terms and subject
to the conditions set forth in this Sale Supplement, Holdings shall, on each
related Servicing Advance Payment Date, pay and deliver to Seller, in
immediately available funds, a purchase price equal to the Servicing Advance
Receivables Purchase Price for such Servicing Advance Receivables sold on such
date; provided that Seller shall have complied with the terms of Section 3.1 and
Section 3.3 with respect to the related Servicing Advance Receivable. Subject to
the proviso of the immediately preceding sentence, to the extent any P&I
Advances are required to be made under the terms of the Deferred Servicing
Agreements, as determined by Seller and set forth in the applicable Monthly
Remittance Report, Holdings shall, on the date the related P&I Advance is
required to be made under the related Deferred Servicing Agreement, deposit the
Servicing Advance Receivable Purchase Price for such P&I Advances into either
the applicable Custodial Account or other applicable account held by the related
trustee, master servicer, securities administrator, or trust administrator, as
the case may be, in accordance with the requirements of the related Deferred
Servicing Agreement (which may be done directly by Holdings or though an account
established in connection with the Servicing Advance Facility Agreements) in
consideration for such P&I Advance.

3.3 Servicing Advances. Seller covenants and agrees that each Servicer Advance
made by Seller under the Servicing Agreements prior to the related Servicing
Transfer Date shall (a) be required to be made pursuant to the terms of the
related Deferred Servicing Agreement and comply with the terms of such Deferred
Servicing Agreement and Applicable Law, (b) comply with Seller’s advance
policies and stop advance policies and procedures and not constitute a
nonrecoverable Servicer Advance as of the date Seller made such Servicer Advance
and (c) be supported by customary backup documentation. Seller agrees to provide
prompt notice to Holdings of any Servicer Advance made by Seller under the
Deferred Servicing Agreements and deliver to Holdings such customary backup
documentation relating to any Servicer Advance promptly upon request by
Holdings. In the event Seller cannot provide, or cause to be provided to
Holdings any customary backup documentation, and Holdings is unable to be
reimbursed for such Servicer Advance solely as a result of such failure, Seller
shall reimburse Holdings for the amount of such unreimbursed Servicer Advances
within five (5) Business Days of Holdings’ written request, to the extent
Holdings paid Seller for such amounts.

 

-11-



--------------------------------------------------------------------------------

3.4 Reimbursement of Servicing Advances. Seller shall, to the extent permitted
under any Deferred Servicing Agreement cause the reimbursement of any Servicer
Advances under the Deferred Servicing Agreements to be made directly into
Holdings’ account in accordance with Holdings’ written directions. In any case,
Seller shall within one (1) Business Day of the receipt thereof, remit to
Holdings any amounts that are received by Seller under any Deferred Servicing
Agreement after the Closing Date as reimbursement of any Servicer Advance. Any
such amounts shall be remitted in accordance with Holdings’ written directions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes the following representations and warranties to Purchasers as of
(a) each of the Closing Date and each Sale Date or (b) as of such other dates
specified below:

4.1 General Representations. Each of the representations and warranties set
forth in Article 3 of the Agreement are true and correct.

4.2 Title to Transferred Assets. From and including the Closing Date until such
Servicing Rights Assets are transferred to Holdings under Section 2.2, Seller
shall be the sole holder and owner of such Servicing Rights Assets and shall
have good and marketable title to the Servicing Rights Assets, free and clear of
any Liens. Upon the sale of such Servicing Rights Assets pursuant to
Section 2.2, Seller will transfer to Holdings good and marketable title to the
Servicing Rights Assets free and clear of any Liens. Seller is the sole holder
and owner of the Rights to MSRs and the sale and delivery to Purchasers of the
Rights to MSRs pursuant to the provisions of this Sale Supplement will transfer
to Purchasers good and marketable title to the Rights to MSRs free and clear of
any Liens.

4.3 Right to Receive Servicing Fees. Seller is entitled to receive Servicing
Fees, Ancillary Income and Prepayment Interest Excess as servicer under each
Servicing Agreement, and the New York Uniform Commercial Code permits the Seller
to transfer the Excess Servicing Fees to HLSS and the remainder of the Rights to
MSRs to Holdings under the Agreement and this Sales Supplement without violation
of any applicable Servicing Agreement.

4.4 Servicing Agreements and Underlying Documents. Schedule I hereto contains a
list of all Servicing Agreements (other than the Underlying Documents) related
to the Servicing Rights that are subject to this Sale Supplement and Schedule II
hereto contains a list of all Underlying Documents related to such Servicing
Agreement, in each case with all amendments and modifications thereto, or
supplements thereto with respect to such Servicing Rights.

4.5 Mortgage Pool Information, Related Matters.

(a) Seller has delivered to Purchasers one or more summary schedules which set
forth information with respect to each Mortgage Pool relating to the Servicing
Rights (the “Summary Schedules”). Seller acknowledges that Purchasers have
relied on such Summary Schedules to determine the Purchase Price it was willing
to pay for the Transferred Assets.

 

-12-



--------------------------------------------------------------------------------

(b) The Summary Schedules, the Mortgage Loan Schedule and the Database are true,
accurate and complete in all material respects as of the related Cut-off Date or
such other date specified thereon.

(c) The Mortgage Loan Schedule indicates, by code reference, which of the
Mortgage Loans have been converted into REO Properties as of the Cut-off Date.

4.6 Enforceability of Servicing Agreements.

(a) Seller has delivered to Purchasers, on or prior to the related Closing Date,
true and complete copies of all Servicing Agreements listed on Schedule I hereto
and all amendment thereto and all Underlying Documents listed on Schedule II
hereto and all amendments thereto. There are no other written or oral agreements
binding upon Seller or Purchasers that modify, supplement or amend any such
Servicing Agreement or Underlying Document.

(b) Seller has not received written notice of any pending or threatened
cancellation or partial termination of any Servicing Agreement or Underlying
Document or any written notice of any pending or threatened termination of
Seller as servicer of any of the Mortgage Loans.

(c) On and prior to the related Servicing Transfer Date, each Servicing
Agreement and each of the Underlying Documents is or was a valid and binding
obligation of Seller, is or was in full force and effect and enforceable against
Seller in accordance with its terms, except as such enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors rights generally and
general principles of equity (regardless of whether considered in a proceeding
of law or in equity).

4.7 Compliance With Servicing Agreements.

(a) Seller has serviced the Mortgage Loans subject to the Servicing Agreements
and has kept and maintained complete and accurate books and records in
connection therewith, all in accordance with Applicable Requirements, has made
all remittances required to be made by it under each Servicing Agreement and is
otherwise in compliance in all material respects with all Servicing Agreements
and the Applicable Requirements.

(b) (i) No early amortization event, servicer default, servicer termination
event, event of default or other default or breach has occurred under any
Servicing Agreement or any Underlying Document (except with respect to the
delinquency or loss performance triggers identified in the Summary Schedules),
and (ii) no event has occurred, which with the passage of time or the giving of
notice or both would: (A) constitute a material default or breach by Seller
under any Servicing Agreement, Underlying Document or under any Applicable
Requirement; (B) permit termination, modification or amendment of any such
Servicing Agreement or Underlying Document by a third party without the consent
of Seller; (C) enable any third party to demand that Seller or either Purchaser
incur any repurchase obligations pursuant to a Servicing Agreement or an
Underlying Document or provide indemnification for any amount of losses relating
to a breach of a loan representation or warranty; (D) impose on Seller or either
Purchaser sanctions or penalties in respect of any Servicing Agreement or
Underlying Document; or (E) rescind any insurance policy or reduce insurance
benefits in respect of any Servicing Agreement or Underlying Document which
would result in a material breach or trigger a default of any obligation of
Seller under any Servicing Agreement or Underlying Document.

 

-13-



--------------------------------------------------------------------------------

(c) There are no agreements currently in place with any subservicers to perform
any of Seller’s duties under the Servicing Agreements.

(d) Each report and officer’s certification prepared by Seller as servicer
pursuant to a Servicing Agreement is true and correct in all material respects.
Seller has previously made available to Purchasers a correct and complete
description of the policies and procedures used by Seller in connection with
servicing the Mortgage Loans related to the Servicing Agreements.

(e) In the preceding twelve (12) month period, no Governmental Authority,
Investor, Insurer, rating agency, trustee, master servicer or any other party to
a Servicing Agreement has provided written notice to Seller claiming or stating
that Seller has violated, breached or not complied with any Applicable
Requirements in connection with the servicing of the related Mortgage Loans
which has not been resolved by Seller.

(f) All Custodial Accounts and Escrow Accounts have been established and
continuously maintained in accordance with Applicable Requirements. All
Custodial Account and Escrow Account balances required by the Mortgage Loans and
paid for the account of the Mortgagors under the related Mortgage Loans have
been credited properly to the appropriate account and have been retained in and
disbursed from the appropriate account in accordance with Applicable
Requirements.

4.8 No Recourse. None of the Servicing Agreements or other contracts to be
assumed by Purchasers hereunder provide for Recourse to Seller.

4.9 The Mortgage Loans.

(a) Each of the Mortgage Loans and REO Properties related to each Servicing
Agreement has been serviced in accordance with Applicable Requirements in all
material respects.

(b) Except as disclosed on the Mortgage Loan Schedule, in the related Database
and in the related Loan File and consistent with the requirements of the related
Servicing Agreement, Seller has not waived any default, breach, violation or
event of acceleration under any Mortgage Loan, except to the extent that any
such waiver is permitted under the related Servicing Agreement and reflected in
the Mortgage Loan Schedule, the related Database and the related Loan File and
the disclosure relating to such waiver is reflected consistently in all material
respects among the related Mortgage Loan Schedule, the related Database and the
related Loan File. The Mortgage related to each Mortgage Loan related to the
Servicing Agreements has not been satisfied, cancelled or subordinated, in whole
or in part, and except as permitted under the related Servicing Agreement, the
related Mortgaged Property has not been released from the lien of the Mortgage,
in whole or in part, nor has any instrument been executed that would effect any
such release, cancellation, or subordination.

 

-14-



--------------------------------------------------------------------------------

(c) There is in force with respect to each Mortgaged Property and REO Property
related to a Servicing Agreement a hazard insurance policy (including any policy
in effect under a forced place insurance policy) and, if applicable, a flood
insurance policy that provides, at a minimum, for the coverage as required by
the applicable Servicing Agreement. Seller and any prior servicer or subservicer
under the Servicing Agreements has taken all necessary steps to maintain any
hazard insurance policy, flood insurance policy, primary mortgage insurance
policy, and title insurance policy as required under the Servicing Agreements.

(d) Seller is not aware of any repurchase requests or demands being made or
threatened to be made with respect to any Mortgage Loans related to the
Servicing Agreements in excess of $10 million with respect to any Servicing
Agreement.

(e) Except as disclosed in the related Database, Seller has not received notice
from any Mortgagor with respect to the Mortgage Loans related to the Servicing
Agreements of a request for relief pursuant to or invoking any of the provisions
of the Servicemembers Civil Relief Act or any similar law which would have the
effect of suspending or reducing the Mortgagor’s payment obligations under a
Mortgage Loan or which would prevent such loan from going into foreclosure.

(f) With respect to each adjustable rate Mortgage Loan, Seller and each prior
servicer has complied in all material respects with all Applicable Requirements
regarding interest rate and payment adjustments.

(g) Each first lien Mortgage Loan is covered by a valid and freely assignable,
life of loan, tax service contract, and flood tracking services contract, in
full force and effect. All flood zone determination information provided to
Purchasers is true and correct in all material respects.

(h) There are no actions, claims, litigation or governmental investigations
pending or, to the knowledge of Seller, threatened, against Seller, or with
respect to any Servicing Agreement or any Mortgage Loan, which relate to or
affect Seller’s rights with respect to the Servicing Rights or Seller’s right to
sell, assign and transfer the Servicing Rights or the Rights to MSRs or to
receive any Servicing Fee, which could reasonably be expected to have a Material
Adverse Effect individually or in the aggregate.

(i) Payments received by Seller with respect to any Mortgage Loans related to
the Servicing Agreements have been remitted and properly accounted for as
required by Applicable Requirements in all material respects. All funds received
by Seller in connection with the satisfaction of Mortgage Loans, including
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate Custodial Account or Escrow Account and all such
funds have been applied to pay accrued interest on the Mortgage Loans, to reduce
the principal balance of the Mortgage Loans in question, or for reimbursement of
repairs to the Mortgaged Property or as otherwise required by Applicable
Requirements or are on deposit in the appropriate Custodial Account or Escrow
Account.

(j) Seller is not aware of any Person that has issued any notice or written
intention to exercise the optional call or optional redemption provisions under
any of the related Servicing Agreements.

 

-15-



--------------------------------------------------------------------------------

(k) No fraudulent action has taken place on the part of Seller in connection
with its servicing of any Mortgage Loan related to the Servicing Agreement.

(l) Except with respect to partial releases, actions required by a divorce
decree, assumptions, or as otherwise permitted under Applicable Requirements and
documented in the Loan File and the Database, (i) the terms of each Mortgage
Note and Mortgage have not been modified by Seller or any prior servicer,
(ii) no party thereto has been released in whole or in part by Seller or any
prior servicer and (iii) no part of the Mortgaged Property has been released by
Seller or any prior servicer.

4.10 Servicing Advance Receivables.

(a) From and including the Closing Date until such Servicing Advance Receivable
is transferred to Holdings under Section 3.1, Seller is the sole holder and
owner of each Servicing Advance Receivable and has good and marketable title to
such Servicing Advance Receivable. Seller has not previously assigned,
transferred or encumbered the Servicing Advance Receivables other than pursuant
to the Agreement, this Sale Supplement and the Servicing Advance Financing
Agreements. The sale and delivery to Holdings of the Servicing Advance
Receivables pursuant to the provisions of this Sale Supplement will transfer to
Holdings good and marketable title to the Servicing Advance Receivables free and
clear of any Liens (other than the Liens created pursuant to the Servicing
Advance Financing Agreements).

(b) Each Servicing Advance Receivable transferred to Holdings under Section 3.1,
is at the time of such transfer a valid and existing account owing to Seller and
is carried on the books of Seller at or less than the amount actually advanced
or accrued net of any charge-offs or other adjustments by Seller. Seller has not
received any notice from a master servicer, securities administrator, trustee,
Insurer, Investor or any other Person, which disputes or denies a claim by
Seller for reimbursement in connection with any such Servicing Advance
Receivable. Each Servicer Advance made by Seller (and each trailing invoice
received by Holdings on or after the related Servicing Transfer Date for
services rendered prior to such Servicing Transfer Date) that is reimbursed or
paid by Holdings to Seller or a third party service provider is fully
reimbursable to Holdings as a Servicer Advance under the terms of the related
Servicing Agreement.

(c) Each Servicer Advance made by Seller was made in accordance with Applicable
Requirements and Seller’s advance policies and stop advance policies and
procedures in all material respects, and is not subject to any set-off or claim
that could be asserted against Holdings. No Servicer Advance made by Seller or
any prior servicer under a Servicing Agreement and not reimbursed or paid to
Seller prior to the related Sale Date is a Non-Qualified Servicer Advance.
Seller has not received any written notice from any Person in which such Person
disputes or denies a claim by Seller for reimbursement in connection with a
specifically identified Servicer Advance.

4.11 Servicing Agreement Consents and Other Third Party Approvals. None of the
execution, delivery and performance of the Agreement and this Sale Supplement by
Seller, the transfers of Servicing Rights under Section 2.2, the transfer of
Rights to MSRs under Section 2.1, the transfers of Servicing Advance Receivables
under Section 3.1 and the other transactions contemplated hereby require any
consent, approval, waiver, authorization, penalties, notice or filing to be
obtained by Seller or Purchasers from, or to be given by Seller or Purchasers
to, or made by Seller or Purchasers with, any Person, except for, with respect
to the Servicing Rights Assets, the Third Party Consents.

 

-16-



--------------------------------------------------------------------------------

4.12 Servicing Advance Financing Agreements.

(a) Except as otherwise disclosed to the Purchasers, all of the Servicing
Agreements are “Facility Eligible Servicing Agreements,” and each Servicer
Advance to be owned by an Advance SPE is a “Facility Eligible Receivable,” each
as defined under the Servicing Advance Financing Agreements.

(b) All of the representations and warranties of Seller in the Servicing Advance
Financing Agreements are true and correct, and no early amortization event,
default, event of default or similar event has occurred under the Servicing
Advance Financing Agreements.

(c) Each of Seller and its Affiliates have complied in all material respects
with the terms of the existing Servicing Advance Financing Agreements.

4.13 Anti-Money Laundering Laws. Seller has complied with all applicable
anti-money laundering laws and regulations.

4.14 Servicer Ratings. Seller has a residential primary servicer rating for the
servicing of subprime residential mortgage loans issued by S&P, Fitch or Moody’s
at or above “Above Average,” “RPS3” and “SQ2-”, respectively.

4.15 Eligible Servicer. Seller meets the eligibility requirements of a servicer
and a subservicer under the terms of each Servicing Agreement and Underlying
Document.

4.16 HAMP. Seller has entered into a Commitment to Purchase Financial Instrument
and Servicer Participation Agreement with Fannie Mae, as financial agent of the
United States, which agreement is in full force and effect.

ARTICLE 5

CONDITIONS PRECEDENT

5.1 Conditions to the Purchase of the Rights to MSRs. Purchasers’ obligations to
make their respective purchases pursuant to Section 2.1, Holdings’ obligations
to purchase the Servicing Rights pursuant to Section 2.2, and Purchasers’
obligations to pay the Purchase Price (and the Estimated Purchase Price)
pursuant to Section 2.3 and Section 2.6 are subject to the satisfaction or
Purchasers’ waiver of each of the conditions set forth in Section 6.1 and
Section 6.3 of the Agreement (except the requirement to deliver the Third Party
Consents necessary to transfer the Servicing Rights pursuant to Section 2.2)
with respect to each of the Servicing Agreements and each of the Servicing
Rights, as applicable, on the Closing Date and the satisfaction of each of the
following conditions:

(a) Seller shall have obtained all consents or approvals required to be obtained
to consummate the transfers to Purchasers pursuant to Section 2.1;

 

-17-



--------------------------------------------------------------------------------

(b) The Servicing Advance Facility Agreements shall have been executed and
delivered by each of the parties thereto and all of the conditions precedent to
the effectiveness of the Servicing Advance Facility Agreements set forth therein
have been satisfied; and

(c) The Subservicing Agreement and the Subservicing Supplement shall have been
executed and delivered by each of the parties thereto and all of the conditions
precedent to the effectiveness of the Subservicing Agreement and the
Subservicing Supplement set forth therein have been satisfied.

ARTICLE 6

SERVICING MATTERS

6.1 Seller as Servicer. Except as expressly set forth in this Sale Supplement,
Seller shall perform all of its duties and obligations of under each Servicing
Agreement until the related Servicing Transfer Date and shall at all times until
the related Servicing Transfer Date meet any standards and fulfill any
requirements applicable to Seller under each Servicing Agreement.

6.2 Servicing. Except as otherwise specifically provided in this Sale
Supplement, Seller covenants and agrees to service and administer each Mortgage
Loan related to a Servicing Agreement from and after the Closing Date until the
related Servicing Transfer Date in accordance with Applicable Law, the terms of
the related Mortgage Loan Documents and any applicable private mortgage
insurance or pool insurance, the standards, requirements, guidelines,
procedures, restrictions and provisions of the related Servicing Agreement and
Underlying Documents governing the duties of Seller thereunder, this Sale
Supplement and any other Applicable Requirements. Without limiting the
foregoing, Seller covenants and agrees that it shall perform its obligations
pursuant to this Sale Supplement in a manner that will not cause the termination
of Seller as servicer under any Deferred Servicing Agreement, including any
termination based on Seller’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Deferred Servicing Agreement. The
parties acknowledge and agree that any termination of Seller as servicer with
respect to a Servicing Agreement pursuant to a delinquency or loss performance
trigger or for any other reason, other than as a result of a failure by Holdings
to purchase Servicing Advance Receivables pursuant to Section 3.1, shall be
deemed to be the result of a breach by Seller of its obligations under this Sale
Supplement and the Agreement. In the event of a conflict between a Servicing
Agreement and this Article 6, the Servicing Agreement shall control.

6.3 Collections from Obligors and Remittances. Seller shall direct the obligors
on the Deferred Mortgage Loans to remit payment on the Deferred Mortgage Loans
to the Clearing Account (as defined in the Servicing Agreement) and shall within
one (1) Business Day of receipt promptly deposit any amounts Seller receives
with respect to the Deferred Mortgage Loans in the Clearing Account. Seller
shall promptly remit all amounts received by Seller with respect to the Mortgage
Loans to the applicable Custodial Account or Escrow Account, but no later than
the earlier of two (2) Business Days after receipt thereof or the date required
pursuant to the applicable Deferred Servicing Agreement; provided, that Seller
shall, subject to the terms of the related Servicing Agreement, remit any such
amounts that constitute recovery of a Servicer Advance to the applicable
account, if any, specified by Holdings pursuant to Section 3.4

 

-18-



--------------------------------------------------------------------------------

within one (1) Business Day of receipt thereof; provided, further, that Seller
shall, subject to the terms of the related Servicing Agreement, remit any such
amounts that constitute Servicing Fee to the applicable account, if any,
specified by Holdings pursuant to Section 2.5 within one (1) Business Day of
receipt thereof. Seller shall also making any compensating interest payments or
prepayment interest shortfall payments required to be made by Seller with
respect to the Mortgage Loans under the Deferred Servicing Agreements, and shall
remit any such payments to the applicable Custodial Account no less than one
(1) Business Day prior to the applicable remittance date for such Servicing
Agreement.

6.4 Servicing Practices. Seller shall not make any material change to its
servicing practices with respect to the Deferred Mortgage Loans after the date
hereof, including, any material changes to its cash collection and sweep
processes or its advance policies or stop advance policies, without Holdings’
prior written consent, which consent shall not be unreasonably withheld or
delayed. Holdings shall have the right to direct Seller to implement reasonable
changes to Seller’s servicing practices applicable with respect to all or a
portion of the Mortgage Loans, including any changes necessary to ensure
compliance with any Applicable Laws or governmental programs or directions
received pursuant to the applicable Servicing Agreements.

6.5 Servicing Reports. Seller shall simultaneously deliver a copy of any reports
delivered by Seller to any Person pursuant to the Deferred Servicing Agreements
to Holdings.

6.6 Escrow Accounts. Subject to the terms of the related Deferred Servicing
Agreement, Seller shall be entitled to withdraw funds from any Escrow Account
related to a Deferred Servicing Agreement only for the purposes permitted in the
applicable Servicing Agreement.

6.7 Notices and Financial Information. Until the last Servicing Transfer Date,
Seller will furnish, or will cause to be furnished, to Purchasers:

(a) within two (2) Business Days after the occurrence of a breach by Seller of
the Agreement or this Sale Supplement or any Termination Event or other event
that would give HLSS the right to direct Seller to transfer the Servicing Rights
with respect to any Deferred Servicing Agreement, notice of such event;

(b) any information required to be delivered by Seller pursuant to Section 5.10
of the Subservicing Agreement, which information shall be delivered at such
times as specified in Section 5.10 of the Subservicing Agreement, provided that
any reference to a “Subject Servicing Agreement” in Section 5.10 of the
Subservicing Agreement shall be deemed to be a reference to a “Deferred
Servicing Agreement,” for the purposes of this Section 6.7; and

(c) such other information regarding the condition or operations, financial or
otherwise, of Seller or any of its subsidiaries as HLSS may from time to time
reasonably request.

6.8 Defaults under Deferred Servicing Agreements. Seller covenants and agrees to
use its reasonable best efforts to cure any breach, default or notice of default
with respect to its obligations under any Deferred Servicing Agreement within
the timeframe for cure set forth in such Deferred Servicing Agreement.

 

-19-



--------------------------------------------------------------------------------

6.9 Continuity of Business. (a) Seller will maintain a disaster recovery plan in
support of the services it performs pursuant to this Sale Supplement and each
Deferred Servicing Agreement. Seller’s disaster recovery plan shall include, at
a minimum, procedures for back-up/restoration of operating and loan
administration computer systems; procedures and third-party agreements for
replacement equipment (e.g. computer equipment), and procedures and third-party
agreements for off-site production facilities. Seller will provide Holdings
information regarding its disaster recovery plan upon reasonable request. Seller
agrees to annually test its disaster recovery plan to ensure compliance with
this Section 6.9. If such test results identify a material failure, Seller shall
advise Holdings of the steps Seller will be taking to remedy such failure and
shall notify Holdings when Seller has remedied such failure and retested. Seller
will notify Holdings anytime Seller’s disaster recovery plan is activated. In
the event of an activation of the disaster recovery plan, Seller shall use best
efforts to provide redundancy capabilities for a majority of the critical
systems within 48 hours in at least one of Seller’s other servicing facilities
unaffected by the disaster to ensure servicing of the Mortgage Loans will be
re-established within such 48 hours.

6.10 Optional Termination or Clean Up Calls. Seller may exercise its rights
under any optional termination or clean up call provision pursuant to a Deferred
Servicing Agreement prior to the related Servicing Transfer Date; provided that
simultaneously or prior to such exercise, (i) Seller or its designee agrees to
purchase, and purchases, the Mortgage Loans that are subject to such Deferred
Servicing Agreement at a purchase price that is at least equal to the applicable
purchase price pursuant to such Deferred Servicing Agreement, (ii) all
unreimbursed Servicer Advances and other amounts owed to Holdings with respect
to such Deferred Servicing Agreement under the Sale Supplement or otherwise are
paid to Holdings, (iii) Seller shall have paid to HLSS a redemption fee with
respect to such Deferred Servicing Agreement equal to the Book Value of the
Rights to MSRs related to such Deferred Servicing Agreement on HLSS’s financial
statements as of the date of such optional termination or clean up call and
(iv) Seller shall provide at least ten (10) Business Days prior written notice
to Purchasers of such exercise.

6.11 Amendments to Deferred Servicing Agreements; Transfer of Servicing Rights.
Seller hereby covenants and agrees not to amend the Servicing Agreements without
Purchasers’ prior written consent. Seller shall not sell or otherwise
voluntarily transfer servicing under any of the Deferred Servicing Agreement
during the Consent Period except as expressly provided in this Sale Supplement
or take any other actions inconsistent with Purchasers’ right to acquire
ownership of Servicing Rights with respect to a Servicing Agreement upon receipt
of the required Third Party Consents.

6.12 Assumption of Servicing Duties; Transfer of Rights to MSRs and Servicing
Rights. Holdings may from time to time designate any of Seller’s servicing
obligations under a Deferred Servicing Agreement and assume the performance of
such obligations so long as such assumption is permitted pursuant to such
Deferred Servicing Agreement and does not limit Seller’s right to receive the
Servicing Fees pursuant to such Deferred Servicing Agreement. Notwithstanding
anything in the Agreement or this Sale Supplement to the contrary, HLSS may
transfer the Rights to MSRs to any third party and/or may direct Seller to
transfer the Servicing Rights to a third party that can obtain the required
Third Party Consents, subject to the right of the Seller to receive the Seller
Monthly Servicing Fee, the Performance Fee, the Ancillary Income and, if
applicable, the Prepayment Interest Excess owed to Seller with respect to such
Deferred Servicing Agreement pursuant to Article 7. For the avoidance of doubt,
HLSS shall be entitled to receive all proceeds of such transfer.

 

-20-



--------------------------------------------------------------------------------

6.13 Termination Event. In the case that any Termination Event occurs with
respect to any Servicing Agreement during the Consent Period, Seller shall, upon
HLSS’s written direction to such effect, use commercially reasonable efforts to
transfer the Servicing Rights relating to any affected Servicing Agreement to a
third party servicer identified by HLSS with respect to which all required Third
Party Consents with respect to such Servicing Agreement can be obtained. HLSS
shall be entitled to receive all proceeds of such transfer.

6.14 Servicing Transfer. Seller and Purchasers shall, prior to the Servicing
Transfer Date with respect to each Servicing Agreement, work in good faith to
determine and agree upon applicable servicing transfer procedures with respect
to such Servicing Agreement.

6.15 Incorporation of Provisions from Subservicing Agreement. The provisions of
each of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 (excluding the first sentence
thereof), 5.17 and 5.18, and Exhibit A of the Subservicing Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein; provided that any reference therein to
the defined terms “Ocwen,” “Servicer,” “Mortgage Loan,” “Subject Servicing
Agreement” and “Agreement,” shall be deemed for purposes of this Sale Supplement
to be references to the terms “Seller,” “Holdings,” “Deferred Mortgage Loan,”
“Deferred Servicing Agreement” and “Sale Supplement,” respectively and any
reference therein to the phrase “during the term of this Agreement” shall be
deemed for purposes of this Sale Supplement to be references to the phrase
“until the last Servicing Transfer Date.”

ARTICLE 7

SELLER SERVICING FEES; COSTS AND EXPENSES

7.1 Seller Monthly Servicing Fee. As consideration for Seller servicing the
Mortgage Loans pursuant to the Deferred Servicing Agreements during the
applicable Consent Period but prior to the earlier of the date on which the
Servicing Rights are transferred from Seller with respect to a Deferred
Servicing Agreement or Servicing Fee Reset Date, Holdings shall pay to Seller a
monthly base servicing fee for each calendar month during such period during
which Seller is servicing Mortgage Loans with respect to Deferred Servicing
Agreements pursuant to this Sale Supplement equal to 12% of the aggregate
Servicing Fees actually received by Purchasers under this Sale Supplement during
such calendar month with respect the Deferred Servicing Agreements (the “Seller
Monthly Servicing Fee”).

7.2 Performance Fee. In addition to the Seller Monthly Servicing Fee, Holdings
shall pay to Seller for each calendar month during which Holdings is servicing
Mortgage Loans with respect to Deferred Servicing Agreements pursuant to this
Sale Supplement a performance fee (“Performance Fee”) equal to the greater of
(a) zero and (b) (x) the excess, if any, of the aggregate of all Servicing Fees
actually received by Purchasers with respect to the Deferred Servicing
Agreements and pursuant to the Transferred Servicing Agreements (whether
directly

 

-21-



--------------------------------------------------------------------------------

pursuant to such Transferred Servicing Agreements or pursuant to this Sale
Supplement) during such calendar month over the sum of (i) the Monthly Servicing
Fee for such calendar month and (ii) the Retained Servicing Fee for such
calendar month multiplied by (y) a fraction, (i) the numerator of which is the
average unpaid principal balance of all Mortgage Loans subject to the Deferred
Servicing Agreements during such calendar month and (ii) the denominator of
which is equal to the sum of the average unpaid principal balance of all
Mortgage Loans subject to the Deferred Servicing Agreements during such calendar
month and the average unpaid principal balance of all Mortgage Loans subject to
the Transferred Servicing Agreements during such calendar month, or such other
allocation percentage which is agreed by Seller and Holdings (the “Allocation
Percentage”). The Performance Fee, if any, for any calendar month will be
reduced by an amount equal to (y) 3.75% per annum (i.e., 0.3125% per month) of
the Excess Servicing Advances, if any, for such month multiplied by the
Allocation Percentage, and the amount of any such reduction in the Performance
Fee shall be retained by Holdings. If the Closing Date does not occur on the
first day of a calendar month, the Performance Fee for the period from the
Closing Date to the last of the calendar month in which the Closing Date occurs
shall be calculated in a pro rata manner based on the number of days in such
period. Notwithstanding any provision in this Sale Supplement to the contrary,
in the event Holdings has failed to pay Seller any Seller Monthly Servicing Fee
or Performance Fees that are past due after ten (10) Business Days of Holdings
receiving notice of such failure, Seller shall not be required to continue to
act as subservicer until such time as Holdings has fully paid such past due
Seller Monthly Servicing Fee or Performance Fee; provided that Holdings shall
not have notified Seller that it disputes the occurrence or amount of such past
due Seller Monthly Servicing Fee or Performance Fee.

7.3 Costs and Expenses. Except as otherwise expressly provided in the Agreement
or this Sale Supplement, each party hereto shall be responsible for its own
costs and expenses incurred in connection with the negotiation and execution of
the Agreement, this Sale Supplement and all documents relating thereto. Seller
shall be required to pay all expenses incurred by it in connection with its
obligations hereunder to the extent such expenses do not constitute Servicer
Advances and shall not be entitled to reimbursement therefor except as
specifically provided for herein or in the applicable Deferred Servicing
Agreement. Seller shall reimburse Purchasers for any reasonable out-of-pocket
costs, including legal fees, incurred by Purchasers in connection with obtaining
any required Third Party Consents; provided, however, that neither Purchaser
shall incur such costs without the prior written approval of Seller.

7.4 Ancillary Income. Seller shall be entitled to retain as additional
compensation any Ancillary Income and any Prepayment Interest Excess received by
Seller with respect to the Deferred Mortgage Loans, and all income from amounts
on deposit in Custodial Accounts and Related Escrow Accounts related to the
Deferred Servicing Agreements, to the extent such Ancillary Income, Prepayment
Interest Excess or income is permitted to be retained by Seller pursuant to the
related Deferred Servicing Agreement.

7.5 Calculation and Payment. No later than the second Business Day following the
receipt by Purchasers of the Monthly Servicing Oversight Report for a calendar
month, Holdings will remit to Seller in immediately available funds the Seller
Monthly Servicing Fee and Performance Fees payable by Holdings to Seller for the
related calendar month, along with a report showing in reasonable detail the
calculation of such Seller Monthly Servicing Fees and Performance Fees.

 

-22-



--------------------------------------------------------------------------------

7.6 No Offset. Neither party shall have any right to offset against any amount
payable hereunder or other agreement to the other party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by the other party or
any of its Affiliates to such party or any of its Affiliates.

7.7 Servicing Fee Reset Date. The servicing fees payable to Seller after the
Servicing Fee Reset Date shall be subject to negotiation between Seller and
Holdings. If Seller and Holdings are unable to agree to such servicing fee prior
to the Servicing Fee Reset Date, Seller shall, upon Holdings’ written direction
to such effect, transfer the Servicing Rights relating to all of the Deferred
Servicing Agreements to a third party servicer identified by Holdings with
respect to which all required Third Party Consents with respect to the Deferred
Servicing Agreements can be obtained. Holdings shall be entitled to receive all
proceeds related to such transfer.

ARTICLE 8

INDEMNIFICATION

8.1 Seller Indemnification of Purchasers. Seller agrees to indemnify and hold
harmless each Purchaser and each officer, director, agent, employee or Affiliate
of each Purchaser (each, a “Seller Indemnified Party”) from and against any and
all claims, losses, damages, liabilities, judgments, penalties, fines,
forfeitures, legal fees and expenses, and any and all related costs and/or
expenses of litigation, administrative and/or regulatory agency proceedings, and
any other costs, fees and expenses (each, a “Liability”) suffered or incurred by
a Purchaser or any such other Person (whether or not resulting from a third
party claim) arising directly or indirectly out of or resulting from (a) any
event relating to Transferred Assets occurring prior to the related Servicing
Transfer Date, (b) a breach of any of Seller’s representations and warranties
contained in the Agreement, this Sale Supplement or any other Related Agreement
or Seller’s failure to observe and perform any of Seller’s duties, obligations,
covenants or agreements contained in the Agreement, this Sale Supplement or any
other Related Agreement, (c) acts or omissions of Seller, any other servicer of
any Mortgage Loans, or any subservicer, contractor or agent engaged by Seller or
any other servicer, in each case prior to the related Servicing Transfer Date,
relating to the Transferred Assets, including any failure by Seller, any other
servicer or any subservicer, contractor or agent engaged by Seller or any other
servicer prior to the related Servicing Transfer Date to comply with the
Applicable Requirements, (d) the Excluded Liabilities or (e) any acts or
omissions by Seller or its employees or agents in performance of its duties or
obligations pursuant to this Sale Supplement.

8.2 Purchasers Indemnification of Seller. Purchasers agree, jointly and
severally, to indemnify and hold harmless Seller and each officer, director,
agent, employee or Affiliate of Seller (each, a “Purchaser Indemnified Party”)
from and against any and all Liability suffered or incurred by Seller or any
such other Person arising out of or resulting from (a) a breach of any of
Purchasers’ representations and warranties or covenants contained in the
Agreement, the Sale Supplement or any other Related Agreement or (b) acts or
omissions of a Purchaser or any subservicer, contractor or agent (other than
Seller or any of Seller’s Affiliates) engaged by Purchasers, in each case after
the related Servicing Transfer Date, relating to the Transferred Assets.

 

-23-



--------------------------------------------------------------------------------

8.3 Indemnification Procedures.

(a) As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under the Agreement or this Sale Supplement not involving a
Third-Party Claim, but in any event no later than fifteen (15) Business Days
after first becoming aware of such claim, the Indemnified Person shall give
notice to the Indemnifying Person of such claim, which notice shall specify the
facts alleged to constitute the basis for such claim and the amount that the
Indemnified Person seeks hereunder from the Indemnifying Person; provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby.

(b) The Indemnified Person shall give notice as promptly as is reasonably
practicable, but in any event no later than ten (10) Business Days after
receiving notice thereof, to the Indemnifying Person of the assertion of any
claim, or the commencement of any action, suit, claim or proceeding, by any
unaffiliated third Person (a “Third-Party Claim”) in respect of which indemnity
may be sought under the Agreement or this Sale Supplement (which notice shall
specify in reasonable detail the nature and amount of such claim); provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense,
(i) participate in the defense of any such Third-Party Claim, and (ii) upon
notice to the Indemnified Person, at any time during the course of any such
Third-Party Claim, assume the defense thereof with counsel of its own choice
and, in the event of such assumption, shall have the exclusive right, subject to
clause (i) in the proviso in Section 8.3(c), to settle or compromise such
Third-Party Claim. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person. Whether or not the Indemnifying
Person chooses to defend or prosecute any such Third-Party Claim, all of the
parties hereto shall cooperate in the defense or prosecution thereof.

(c) Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(b) or the Indemnifying Person, as
the case may be), of any such Third-Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.

 

-24-



--------------------------------------------------------------------------------

(d) Except as specifically provided for in the Agreement or this Sale
Supplement, no claim may be made by an Indemnified Person for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Sale Supplement, or any act, omission or event occurring in
connection herewith or therewith, and to the fullest extent permitted by law,
Seller and each Purchaser hereby waives, releases and agrees not to sue upon any
such claim for Special Damages, whether or not accrued or whether or not known
or suspected to exist in its favor.

8.4 Tax Treatment. (a) Seller and Purchasers agree that all payments made by any
of them to or for the benefit of the other under this Article 8, under other
indemnity provisions of the Agreement or this Sale Supplement and for any
misrepresentations or breaches of warranties or covenants, shall be treated as
adjustments to the Purchaser Price for tax purposes and that such treatment
shall govern for purposes hereof except to the extent that the Applicable Laws
of a particular jurisdiction provide otherwise.

(b) All payments made pursuant to this Agreement shall be made free and clear
and without deductions of any kind for taxes.

8.5 Survival. The parties’ obligations under this Article 8 shall survive any
termination of the Agreement and/or this Sale Supplement.

8.6 Additional Indemnification. (a) Without limiting Seller’s obligations under
Article 8 of this Sale Supplement, it is agreed by the parties that if Seller is
terminated as servicer under any Deferred Servicing Agreement as a result of any
action described in clauses (a) through (e) of Section 8.1 above, Seller shall
also pay to Purchasers, as reasonable and just compensation for such
termination, an amount equal to the product of (i) the Purchase Price for such
Deferred Servicing Agreement and (ii) the Amortization Percentage for the
calendar month in which Seller received notice of such termination, and
Purchasers shall accept such sum as liquidated damages, and not as penalty, in
the event of such a termination.

8.7 Specific Performance. Notwithstanding any other provision of the Agreement
or this Sale Supplement, (i) it is understood and agreed that the remedy of
indemnity payments pursuant to this Article 8 and other remedies at law would be
inadequate in the case of any actual or threatened breach of the Agreement or
this Sale Supplement by Seller and (ii) Purchasers shall be entitled, without
limiting its other remedies and without the necessity of proving actual damages
or posting any bond, to equitable relief, including the remedy of specific
performance or injunction, with respect to any breach or threatened breach of
such covenants. Such relief shall be in addition to, and not in lieu of, all
other remedies available at law or in equity to such party under the Agreement
and this Sale Supplement.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 9

GRANT OF SECURITY INTEREST

9.1 Granting Clause. To secure its performance of its obligations under the
Agreement and this Sale Supplement, Seller hereby grants to Purchasers a
security interest in all of its right, title and interest in an to the
following, whether now owned or hereafter acquired, and all monies “securities,”
“instruments,” “accounts,” “general intangibles,” “payment intangibles,”
“payment intangibles,” “goods,” “letter of credit rights,” “chattel paper,”
“financial assets,” “investment property,” (each as defined in the applicable
UCC) and other property consisting of, arising from or relating to any of the
following:

(a) the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Deferred Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

(b) the Rights to MSRs with respect to each Servicing Agreement;

(c) all Servicing Fees, Ancillary Income and Prepayment Interest Excess received
under the Deferred Servicing Agreements and subject to Section 6.10 of this Sale
Supplement any rights to exercise any optional termination or clean-up call
provisions under the Deferred Servicing Agreements;

(d) all files and records in Seller’s possession or control, including the
related Database, relating to the assets specified in clauses (a) through (c);

(e) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing and/or the Assumed Liabilities; and

(f) any proceeds of any of the foregoing (collectively, the “Collateral”).

This Sale Supplement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that
Purchasers may reasonably request in order to perfect the interests of
Purchasers in, to and under, or to protect, the Collateral or to enable
Purchasers to exercise or enforce any of its rights or remedies hereunder. To
the fullest extent permitted by applicable law, Seller hereby authorizes
Purchasers to file financing statements and amendments thereto in connection
with the grant of a security interest pursuant to this Section 9.1. Seller
covenants and agrees to take all necessary action to prevent the creation or
imposition of any Lien upon any of the Collateral, and to maintain the
Collateral free and clear of all Liens, other than the Lien securing the
obligations of Seller arising under this Sale Supplement.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.1 Further Assurances. Without limiting Section 5.7 of the Agreement, each
party hereto shall execute and deliver in a reasonable timeframe such reasonable
and appropriate additional documents, instruments or agreements and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Supplement at the request of the other party. Without limiting the
foregoing, the Seller agrees that it will promptly at Purchasers’ request
execute and deliver an one or more assignment and assumption agreements, in form
mutually agreed to by the parties, one or more equity interest assignments, in
form mutually agreed to by the parties, or such other documents, instruments or
agreements as Purchasers may reasonably request to evidence the transfers of
Rights to MSRs pursuant to Section 2.1, Servicing Rights pursuant to Section 2.2
and Transferred Receivables Assets pursuant to Section 3.1.

10.2 Compliance with Applicable Laws; Licenses. Seller will comply with all
Applicable Laws in connection with the performance of its obligations under the
Agreement and this Sale Supplement. Seller shall maintain all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of Seller to perform its obligations under the
Agreement and this Sale Supplement.

10.3 Merger, Consolidation, Etc. Seller will keep in full effect its existence,
rights and franchises as a limited liability company, and will obtain and
preserve its qualification to do business as a foreign organization in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Agreement, this Sale Supplement, each
Deferred Servicing Agreement or any of the Deferred Mortgage Loans, or to
perform its duties under the Agreement or this Sale Supplement. Seller may be
merged or consolidated with or into any Person, or transfer all or substantially
all of its assets to any Person, in which case any Person resulting from any
merger or consolidation to which Seller shall be a party or acquiring all or
substantially all of the assets of Seller, or any Person succeeding to the
business of Seller shall be the successor of Seller hereunder and under the
Agreement, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, however, that the successor or
surviving Person shall be an institution whose deposits are insured by FDIC or a
company whose business includes the servicing of mortgage loans and shall have a
tangible net worth not less than $25,000,000.

10.4 Annual Officer’s Certificate. Not later than March 15th of each calendar
year commencing in 2013, Seller shall deliver to Purchasers an Officer’s
Certificate stating, as to each signatory thereof, that (i) a review of the
activities of Seller during the preceding year and of performance under the
Agreement and this Sale Supplement has been made under such officers’
supervision and (ii) to the best of such officer’s knowledge, based on such
review, Seller has fulfilled all of its obligations under the Agreement and this
Sale Supplement in all material respects throughout such year, or, if there has
been a default in the fulfillment of any such obligation in any material
respect, specifying each such default known to such officer and the nature and
status thereof.

 

-27-



--------------------------------------------------------------------------------

10.5 Accounting Treatment. Notwithstanding Section 8.14 of the Agreement, the
parties acknowledge that until such time as the Third Party Consents with
respect to a Servicing Agreement are obtained, the parties shall treat the
transaction hereunder with respect to such Servicing Agreement as a financing
for accounting purposes.

10.6 Incorporation. The provisions of Article 8 of the Agreement are hereby
incorporated into this Sale Supplement by reference, mutatis mutandis, as if its
provisions were fully set forth herein.

10.7 Third Party Beneficiaries. Seller and each Purchaser acknowledge and agree
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Financing Agreements pursuant to which
Purchaser has transferred Servicer Advances made pursuant to a Deferred
Servicing Agreement is an express third party beneficiary of this Sale
Supplement and the Agreement solely with respect to the Deferred Servicing
Agreements related to such Servicing Advance Financing Agreement.

[Signature Page Follows]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sale Supplement to be
executed and delivered by its respective officer thereunto duly authorized as of
the date above written.

 

OCWEN LOAN SERVICING, LLC By: Ocwen Mortgage Servicing, Inc., as its sole member
By:  

/s/ Nikhil Malik

Name:   Nikhil Malik Title:   Vice President HLSS HOLDINGS, LLC By:  

/s/ James Lauter

Name:   James Lauter Title:   Senior Vice President and CFO HOME LOAN SERVICING
SOLUTIONS, LTD. By:  

/s/ William C. Erbey

Name:   William C. Erbey Title:   Chairman



--------------------------------------------------------------------------------

EXHIBIT A

Form of Monthly Remittance Report

 

Ocwen Loan Servicing, LLC

   xxx

Deal Name

  

Remittance Summary

   [Month] [Year]

 

Particulars

   Amount ($)  

Scheduled Principal Payments

     0.00   

Curtailments

     0.00   

Interest on curtailment

     0.00   

Pool to Security

     0.00   

Payoff Principal

     0.00   

Neg Amt Prin

     0.00   

Deferred Principal Paid

     0.00      

 

 

 

Total Principal remitted

     0.00      

 

 

 

Gross Scheduled Interest

     0.00   

Less: Service fee amount

     0.00   

Less: LPMI Premium

     0.00   

Add: INT on STA Reinstatement

     0.00   

Add: INT on STA Paid-in-full

     0.00   

Less: STA PI Recoveries

     0.00      

 

 

 

Total Interest remitted

     0.00      

 

 

 



--------------------------------------------------------------------------------

Less: Realized Loss

     0.00   

Less: Trailing expenses

     0.00   

Add: Trailing income

     0.00   

+/- Collection on released loans

     0.00   

Interest on curtailment

     0.00   

Add: Prepayment penalty

     0.00   

+/- Prior period PPP

     0.00   

Add: Collection on STA loans

     0.00   

Add: Non recoverable Credits

     0.00   

Less: Non recoverable advances

     0.00   

Less: Non Loan level expense

     0.00   

Less: Jr Lien Blanket Policy Fee

     0.00   

Less: Pre-approved legal expense

     0.00   

+/- Reconciliation adjustments

     0.00   

+ /- Arrearage remittance

  

Add: Principal Arrearage

     0.00   

Add: Interest Arrearage

     0.00   

+ /-: Modification Forgiveness of Debt

  

Principal Forgiveness

     0.00   

Interest Forgiveness

     0.00   

Expense Forgiveness

     0.00   

Scheduling Difference

     0.00   



--------------------------------------------------------------------------------

Deffered Principal Loss

     0.00   

SAM waived balance loss

     0.00   

Investor Incentives

     0.00   

Less: Compensating Interest adjustment

     0.00      

 

 

 

Total Remittance

     0.00      

 

 

 

Beg Sch Balance

     0.00   

Ending Principal Balance

     0.00   

Beg Actual Balance

     0.00   

Ending Actual Principal Balance

     0.00   

Beg Deferred Principal Balance

     0.00   

Ending Deferred Principal Balance

     0.00   

Beg Loan count

     0.00   

Payoffs

     0.00   

End Loan count

     0.00   

Principal Roll Test

     0.00   

Loan Count Test

     0.00   

Non Supporting Compensating Interest

     0.00   

Wire of sub—Investor

     0.00      

 

 

 

Grand Total for PI Wire

     0.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor Number

  

Deal Name

250    OOMC Series 2003-5 251    OOMC Series 2003-6 261    OOMC Loan Trust
2004-1 274    OOMC Loan Trust Series 2004-2 287    OOMC Loan Trust Series 2004-3
292    OOMLT 2005-1 STEP SERV FEE 369    OOMLT 2005-2 STEP SERV FEE 370   
SOUNDVIEW 2005-OPT1- PMI 391    Citigroup CMLTI 2005-OPT4 423    Carrington
2006-OPT1 448    Merrill Lynch Series 2006-OPT1 662    OOMC MESA Trust 2001-5
664    OOMC Loan Trust 2002-1 669    OOMC Loan Trust 2002-3 -STEP 671    First
Franklin Series 2002-FF1 683    OOMC Loan Trust 2002-6 687    OOMC Series 2003-1
690    OOMC Loan Trust 2003-2 691    OOMC Series 2003-3 693    OOMC Series
2003-4 StepSvcFee 262    ABFC Series 2004-OPT1 264    OOMC Woodbridge Series
2004-1



--------------------------------------------------------------------------------

269    SABR Trust 2004-OP1 —STEP SF 271    UBS MASTR Series 2004-OPT1 272   
BofA ABFC Series 2004-OPT2 276    BofA ABFC 2004-OPT3 279    ABSC Series
2004-HE3 284    ABFC 2004-OPT4 288    UBS MASTR Series 2004-OPT2 289    ABFC
2004-OPT5 294    Citigroup CMLTI 2005-OPT1 297    MASTR 2005-OPT1 STEP SERV FEE
299    CMLT 2005-OPT2 STEP SERV FEE 333    Citigroup Mort Loan Trust 2004-OPT1
step 334    Barclays SABR Series 2004-OP2 360    Barclays SABR Series 2005-OP1
377    Citigroup CMLTI 2005-OPT3 381    ABSC 2005-HE6 384    JPMAC 2005-OPT1 386
   Soundview 2005-OPT2 400    ABFC 2005-OPT1 413    SABR 2005-OP2 414    JPMAC
2005-OPT2 417    Barclays SABR Series 2006-OP1 422    Soundview 2006-OPT1 428   
ABSC 2006-HE3 437    Soundview 2006-OPT4 442    ABSC 2006-HE5



--------------------------------------------------------------------------------

670    Option One Woodbridge 2002-1 685    MASTR 2002-OPT1 (UBS Security) 688   
UBS—MASTR 2003-OPT1 689    OOMC Woodbridge 2003-1 692    MASTR Series 2003-OPT2
695    OOMC Woodbridge Series 2003-2 258    ACE Series2003-OP1 267    ACE
2004-OP1 STEP SERV FEE 380    OOMLT 2005-3 387    Lehman SASCO 2005-S5 397   
OOMLT 2005-4 399    NHELI 2005-HE1 401    OOMLT 2005-5 402    SGMS 2005-OPT1 405
   Lehman SASCO 2005-OPT1 412    OOMLT 2006-1 416    HSBC HASCO 2006-OPT1 420   
HSBC HASCO 2006-OPT2 425    HSBC HASCO 2006-OPT3 430    Lehman SASCO 2006-OPT1
432    HSBC HASCO 2006-OPT4 434    ACE 2006-OP1 441    OOMC Loan Trust Series
2006-2 446    Lehman SASCO 2006-BC2 450    OOMLT 2006-3 551    ACE 2006-OP2



--------------------------------------------------------------------------------

558    ABFC 2006-HE1 559    SGMS 2006-OPT2- Dual Cutoff 564    Lehman SASCO
2006-BC6 565    OOMLT 2007-01- Dual Cutoff 567    HSBC HASCO 2007-OPT1 568   
Lehman SASCO 2007-BC1 569    OOMC Loan Trust Series 2007-CP1 571    OOMC Loan
Trust Series 2007-2 573    Merrill Lynch Series 2007-HE2 574    OOMC Loan Trust
Series 2007-FXD2 575    OOMC Loan Trust Series 2007-3 577    OOMC Loan Trust
Series 2007-4 578    OOMC Loan Trust Series 2007-5 582    OOMC Loan Trust Series
2007-6 682    Morgan Stanley 2002-OP1 254    ABSC Series 2003-HE6 257    Merrill
Lynch Series 2003-OPT1 396    Soundview 2005-OPT3 406    Soundview 2005-OPT4



--------------------------------------------------------------------------------

SCHEDULE II

Underlying Documents

None



--------------------------------------------------------------------------------

SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE

 

From Month1

   To Month    Retained Fee

1

   3    26.50 bps

4

   6    25.75 bps

7

   9    25.25 bps

10

   12    25.00 bps

13

   15    24.00 bps

16

   18    23.50 bps

19

   21    23.25 bps

22

   24    22.50 bps

25

   27    21.75 bps

28

   30    21.50 bps

31

   33    21.50 bps

34

   36    21.50 bps

37

   39    21.25 bps

40

   42    21.25 bps

43

   72    21.25 bps

 

 

1  Starting with March 2013.



--------------------------------------------------------------------------------

SCHEDULE IV

TARGET RATIO SCHEDULE

 

Month2

   Target Advance
Ratio  

1

     4.57 % 

2

     4.47 % 

3

     4.37 % 

4

     4.27 % 

5

     4.18 % 

6

     4.08 % 

7

     3.99 % 

8

     3.90 % 

9

     3.81 % 

10

     3.73 % 

11

     3.64 % 

12

     3.56 % 

13

     3.48 % 

14

     3.40 % 

15

     3.33 % 

16

     3.25 % 

17

     3.18 % 

18

     3.11 % 

19

     3.04 % 

20

     2.97 % 

21

     2.90 % 

22

     2.84 % 

23

     2.77 % 

24

     2.71 % 

25

     2.65 % 

26

     2.59 % 

27

     2.53 % 

28

     2.47 % 

29

     2.42 % 

30

     2.36 % 

31

     2.31 % 

32

     2.26 % 

33

     2.21 % 

 

2  Starting with March 2013.



--------------------------------------------------------------------------------

34

   2.16%

35

   2.11%

36

   2.06%

37

   2.02%

38

   1.97%

39

   1.93%

40

   1.88%

41

   1.84%

42

   1.80%

43

   1.76%

44

   1.75%

45

   1.75%

46

   1.75%

47

   1.75%

48

   1.75%

49

   1.75%

50

   1.75%

51

   1.75%

52

   1.75%

53

   1.75%

54

   1.75%

55

   1.75%

56

   1.75%

57

   1.75%

58

   1.75%

59

   1.75%

60

   1.75%

61

   1.75%

62

   1.75%

63

   1.75%

64

   1.75%

65

   1.75%

66

   1.75%

67

   1.75%

68

   1.75%

69

   1.75%

70

   1.75%

71

   1.75%

72

   1.75%



--------------------------------------------------------------------------------

SCHEDULE V

VALUATION PERCENTAGE

 

Investor Number    Purchase Price (bps)  

250

     92.87   

251

     71.42   

261

     60.56   

274

     67.59   

287

     72.09   

292

     60.52   

369

     64.63   

370

     65.05   

391

     63.58   

423

     71.06   

448

     48.84   

662

     (90.78 ) 

664

     11.47   

669

     55.19   

671

     (3.71 ) 

683

     4.95   

687

     85.43   

690

     89.58   

691

     93.42   

693

     94.20   

262

     90.71   

264

     (84.43 ) 

269

     56.10   

271

     70.40   

272

     68.85   

276

     70.02   

279

     63.12   

284

     71.21   

288

     70.01   

289

     72.31   

294

     68.38   

297

     66.87   

299

     64.81   

333

     69.28   

334

     67.54   

360

     64.24   

377

     67.44   

381

     68.10   

384

     66.30   

386

     67.04   

400

     64.32   

413

     68.61   

414

     82.66   

417

     70.15   

422

     64.85   



--------------------------------------------------------------------------------

428

     75.08   

437

     55.35   

442

     47.08   

670

     (76.21 ) 

685

     5.25   

688

     14.97   

689

     (74.51 ) 

692

     21.92   

695

     (73.93 ) 

258

     63.59   

267

     62.02   

380

     64.25   

387

     (179.53 ) 

397

     72.22   

399

     66.23   

401

     73.38   

402

     68.96   

405

     88.60   

412

     76.67   

416

     89.41   

420

     75.25   

425

     76.59   

430

     63.13   

432

     69.14   

434

     60.47   

441

     46.07   

446

     74.23   

450

     48.97   

551

     49.28   

558

     35.99   

559

     52.48   

564

     72.75   

565

     47.41   

567

     47.24   

568

     76.15   

569

     49.84   

571

     50.77   

573

     57.07   

574

     64.73   

575

     58.49   

577

     56.50   

578

     54.90   

582

     62.26   

682

     (12.55 ) 

254

     99.82   

257

     100.20   

396

     77.60   

406

     79.77   



--------------------------------------------------------------------------------

SCHEDULE VI

AMORTIZATION PERCENTAGE

 

Month3

   Percentage  

1

     100.00 % 

2

     98.80 % 

3

     97.60 % 

4

     96.40 % 

5

     95.30 % 

6

     94.10 % 

7

     93.00 % 

8

     91.90 % 

9

     90.80 % 

10

     89.70 % 

11

     88.60 % 

12

     87.60 % 

13

     86.50 % 

14

     85.50 % 

15

     84.40 % 

16

     83.40 % 

17

     82.40 % 

18

     81.40 % 

19

     80.40 % 

20

     79.50 % 

21

     78.50 % 

22

     77.60 % 

23

     76.70 % 

24

     75.70 % 

25

     74.80 % 

26

     73.90 % 

27

     73.00 % 

28

     72.20 % 

29

     71.30 % 

30

     70.40 % 

31

     69.60 % 

32

     68.80 % 

33

     67.90 % 

 

3  Starting with March 2013.



--------------------------------------------------------------------------------

34

     67.10 % 

35

     66.30 % 

36

     65.50 % 

37

     64.70 % 

38

     63.90 % 

39

     63.20 % 

40

     62.40 % 

41

     61.70 % 

42

     60.90 % 

43

     60.20 % 

44

     59.50 % 

45

     58.80 % 

46

     58.10 % 

47

     57.40 % 

48

     56.70 % 

49

     56.00 % 

50

     55.30 % 

51

     54.60 % 

52

     54.00 % 

53

     53.30 % 

54

     52.70 % 

55

     52.10 % 

56

     51.40 % 

57

     50.80 % 

58

     50.20 % 

59

     49.60 % 

60

     49.00 % 

61

     48.40 % 

62

     47.80 % 

63

     47.30 % 

64

     46.70 % 

65

     46.10 % 

66

     45.60 % 

67

     45.00 % 

68

     44.50 % 

69

     44.00 % 

70

     43.40 % 

71

     42.90 % 

72

     42.40 % 